Citation Nr: 9929273	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  97-25 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disorder other than a phobia disorder, claimed as 
secondary to service-connected irritable bowel disease.

2.  Entitlement to service connection for a phobia disorder.  

3.  Entitlement to an evaluation in excess of 30 percent for 
irritable bowel disease. 

4.  Entitlement to a total disability evaluation based on 
individual unemployability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).

At the April 1999 videoconference hearing held before a 
member of the Board, the veteran may have raised the issue of 
entitlement to service connection for right knee disorder.  
April 1999 Hearing Transcript at 9-10.  This matter is 
referred to the RO for appropriate action.

FINDINGS OF FACT

1.  There is competent evidence linking a psychiatric 
disorder, diagnosed as specific phobia, to the veteran's 
service in Vietnam.

2.  In regard to a psychiatric disorder other than specific 
phobia, claimed to be related to service-connected irritable 
bowel syndrome, there is no competent diagnosis of any such 
psychiatric disorder.  





CONCLUSIONS OF LAW

1.  The claim for service connection for a specific phobia is 
well grounded.  38 U.S.C.A. § 5107.  

2.  The claim for service connection for a psychiatric 
disorder other than a phobic disorder, claimed as secondary 
to a service connected disability, is not well grounded.  
38 U.S.C.A. § 52107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records reflect no complaints 
or findings of any psychiatric problems.  The veteran denied 
various psychiatric symptoms at the time of the service 
separation examination and relevant findings were normal.  
The veteran had service in the Republic of Vietnam where, 
according to his service personnel records, he was a lineman.  

In June 1969 service connection was granted for sprue by the 
RO.  That disorder was subsequently recharacterized as 
irritable bowel and it has been rated as 30 percent disabling 
since 1970 under Diagnostic Code 7319.

The veteran underwent a VA social and industrial survey in 
April 1997.  The interviewer reviewed the veteran's file.  
The veteran described his gastrointestinal problems and his 
reaction to them and also reported having difficulty 
sleeping.  He denied depression and a decrease in motivation.  
The veteran related his military history, including an 
incident in Vietnam in which he had to descend a tall pole 
quickly when he heard gunfire, after which he was no longer 
able to climb poles.  At the time of a VA psychiatric 
examination in April 1997 the examiner noted that the claims 
file was available for review.  After noting the veteran's 
military history and his report of having had to descend from 
a "55-foot" pole when a bullet was fired, the examiner 
noted that the veteran appeared anxious and to suffer from 
severe alcohol dependence and a specific phobia given his 
fear of heights.  He also reported severe symptoms of 
irritable bowel for which he refused to be treated or 
evaluated.  It was noted that the veteran did not appear to 
want to make an effort to improve his condition; he took no 
medication and seemed content to eat one meal a day and to be 
unable to control the number of bowel movements he had in a 
day.  As to whether the veteran had a psychiatric disorder 
due to his irritable bowel syndrome, the examiner found no 
such relationship but did state that it appeared the veteran 
had a psychiatric illness that exacerbated the irritable 
bowel.  The examiner found the veteran to suffer from alcohol 
dependence and a specific phobia given his fear of heights 
since Vietnam.  The diagnoses were specific phobia and 
alcohol dependence.  The veteran's fear of heights was 
considered to be a "very minor" contributing fact to his 
psychological problems.  It was also noted that he might have 
a personality disorder but that based on the current 
examination a formal diagnosis of such would not be made.  

Of record is a January 1998 report form M. Silvery, Psy.D., a 
clinical psychologist, who reported that after an incident in 
service the veteran began having problems with heights.  
Psychological tests were administered.  The psychologist 
summarized by noting that the veteran was there to determine 
whether there was a psychological connection to his irritable 
bowel syndrome and to substantiate his fear/panic regarding 
heights based on an incident in Vietnam.  The psychologist 
stated that it was clear that irritable bowel syndrome was 
"intensified by stress" and that prior to Vietnam the 
veteran had been able to handle more stress than currently.  
The psychologist also stated that irritable bowel syndrome 
had greatly affected the veteran's mental and emotional 
condition of depression and anxiety.  

When the veteran was given a psychiatric examination in July 
1998 the diagnoses were specific phobia and probable alcohol 
abuse.  The examiner stated that the veteran had some 
intrusive memories regarding the initial incident that seemed 
to have been the start of his specific phobia of heights.  
Regarding the question of whether the veteran's psychiatric 
condition was caused or aggravated by the bowel syndrome, the 
examiner stated that there was no causal connection but that 
depression or anxiety that one experienced with any kind of 
stressors, including coping with a phobia, may have an impact 
on inflammatory bowel syndrome.  The examiner concluded that 
there was no evidence that the veteran's bowel disorder 
caused his specific phobia.  

Analysis

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded." 38 U.S.C.A. § 5107(a) (West 1991). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (1998).  Also, disability that is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  
38 C.F.R. § 3.310 (1998).  In addition, service connection 
may be granted for disability that has been aggravated by a 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995

The evidence in this case establishes a well-grounded claim 
for service connection for a phobia of heights.  The phobia 
has been diagnosed by competent medical professionals who 
also have attributed it to an incident that the veteran has 
reported occurred in service.  Thus, the claim is plausible.  

In regard to service connection for a psychiatric disorder 
other than a phobic disorder, the Board finds that that claim 
is not well grounded.  In that regard, there is no evidence 
of a psychiatric disorder in service or until many years 
later.  The examiner who performed the 1997 VA psychiatric 
examination found only alcohol abuse and a phobia disorder, 
along with some evidence of a personality disorder.  No 
additional psychiatric disorder was diagnosed.  The private 
psychologist who examined the veteran in January 1998, while 
mentioning that the veteran's bowel disorder "affected his 
emotional and mental condition of both depression and 
anxiety," did not provide any diagnoses in his report.  The 
reference to "anxiety and depression" in that report does 
not show that the veteran has an actual psychiatric disorder, 
as opposed to experiencing anxiety and/or depression of a 
non-pathologic nature, and that such was caused or 
permanently worsened by his bowel disorder.  (For psychiatric 
nomenclature see 38 C.F.R. §§ 4.125, 4.126 (1996), 38 C.F.R. 
§4.125 (1999); American Psychiatric Association, Diagnostic 
and Statistical Manual of Mental Disorders, Third Edition, 
Revised, and Fourth Edition.)  It is also noted that the VA 
examiner in July 1998 did not diagnose any psychiatric 
disorder other than a specific phobia and probable alcohol 
abuse.  Thus, the competent evidence does not support the 
claim for service connection for a psychiatric disorder other 
than the phobia disorder.  To the extent the veteran may 
believe he has a psychiatric disorder other than phobia 
disorder and that such was caused or aggravated by his 
irritable bowel syndrome, he is not shown to have the medical 
training or knowledge to render a competent opinion on 
matters requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1991). 

The Board finds that the RO has adequately advised the 
veteran of the evidence necessary to establish a well- 
grounded claim, and the veteran has not indicated the 
existence of any post service medical evidence that has not 
already been obtained that would well ground his claim for 
service connection for a psychiatric disorder other than a 
phobia disorder.  See Epps v. Gober, 126 F.3d at 1468.  .


ORDER

The claim for service connection for a phobia disorder is 
well grounded.

Not being well grounded, the claim for service connection for 
a psychiatric disorder other than a phobia disorder is 
denied.  


REMAND

Service personnel records reveal that the veteran had 
overseas service from October 3, 1966 to September 15, 1967, 
including service in the Republic of Vietnam as a lineman.  
He also underwent a period of hospitalization in Japan 
beginning on January 17, 1967, and resumed his principal duty 
as a lineman on April 23, 1967.  During his service in the 
Republic of Vietnam, he was assigned to Company B of the 
459th Signal Battalion.  

On an April 1997 VA social and industrial survey, the veteran 
reported that he was a lineman in the "Two Corps area" at 
Nha Trang and Ninh Wah.  He said that, after he returned to 
Vietnam from his hospitalization in Japan, he continued to 
work as a lineman but that three weeks later, while he was 
working on a 55-foot pole, he heard the sound of a bullet and 
was ordered to get down from the pole.  The next day, he 
attempted to climb a pole, but he started shaking after 
climbing the first 15 feet, and told his sergeant that he 
could not do any more climbing.  He was then reportedly 
assigned to the motor pool for a month.  However, in a letter 
dated July 29, 1967, to his wife regarding the pole incident, 
he described it as a 25 foot pole and said nothing about 
hearing gunfire, indicating that he slid about 18 inches when 
one of his "gaffs" slipped out of the pole.  In the same 
letter he stated that he refused to climb a 45-foot pole, 
which was "going to be my policy from now until we leave 
here."  In an August 18, 1967 letter, the veteran reported 
that he had gotten the job of company parts man.  However, 
there is no indication from the service personnel records now 
on file that his duties were changed.  Rather, those records 
indicate that he remained a lineman until he returned to the 
United States.  

In a May 1997 statement, the veteran reported that he 
discussed his fear of heights when he was being treated for 
his irritable bowel syndrome at the VA Medical Center in 
Portland, Oregon.  Additionally, at the April 1999 
videoconference hearing, held in lieu of a Travel Board 
hearing, the veteran testified that he told a doctor at a VA 
medical center in 1970 about his fear of heights.  April 1999 
Hearing Transcript.   However, the early post-service VA 
medical records now in the claims file do not reflect any 
relevant complaints.  The veteran also testified that he had 
applied for Social Security disability benefits and that 
although his claim was denied, he had appealed.  Also, he 
said that a doctor with the Social Security Administration 
(SSA) had examined him 8 months ago.  Id.  The Social 
Security records must be obtained.  

It also appears that the veteran may be raising the issue of 
service connection for ulcerative colitis.  If so, it would 
be inextricably intertwined with the issue of an increased 
evaluation for the service-connected irritable bowel disease.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, 
this needs to be clarified.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran is advised that he may 
submit additional evidence relevant to 
the issues on appeal.  

2.  The veteran should be asked to 
identify the VA medical center where he 
complained of his fear of heights in 
1970, the circumstances of his visit 
(e.g., a compensation and pension 
examination or outpatient clinic visit) 
and the approximate date of such visit.  
If the veteran complies, the RO should 
review the records already on file to 
determine whether his information 
suggests the existence of additional 
records.  If so, the RO should try to 
obtain them.  Also, the veteran should be 
asked whether he is seeking service 
connection for ulcerative colitis, and, 
if so, to submit or identify any medical 
evidence showing that he has ulcerative 
colitis.

3.  The RO should obtain the medical 
records and any decision in the Social 
Security disability benefits claim filed 
by the veteran, which now may be on 
appeal.

4.  The veteran should be asked to 
provide any additional information 
possible regarding the stressful events 
claimed to have caused his fear of 
heights, to include where he and his unit 
were located in Vietnam when he was 
ordered to get down from a pole because 
of sniper fire.  The veteran should also 
be asked to provide the original of the 
following: The first and second pages of 
the July 27, 1967 letter, which begins 
"Today I refused;" and the fourth page 
of the August 27, 1967, letter, which 
begins "Remember how jumpy I was in 
Hawaii."  The RO should advise the 
veteran that the originals will be 
returned to him after the appellate 
process is completed.  

5.  The RO should then again request the 
veteran's complete service personnel 
records from the National Personnel 
Records Center (NPRC), specifically to 
include all records that in any way 
mention his duties while assigned to 
Company B of the 459th Signal Battalion 
in Vietnam and his transfer to the motor 
pool and the reason for same.  The RO 
must document all efforts to locate and 
retrieve the veteran's service personnel 
records.  The RO should conduct any 
additional development, as appropriate.

6.  Thereafter, the RO should submit 
information provided by the veteran as to 
his location in Vietnam when he had to 
descend the pole and the approximate date 
of the incident, a copy of this remand, 
the veteran's DD Form 214, his service 
personnel records, and all other relevant 
documents to the USASCRUR, located at 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150.  USASCRUR should be 
requested to provide any available 
information that might corroborate that 
there was sniper fire in the area where 
the veteran was located at or around the 
time that he reports having been on a 
pole when he heard a bullet and was told 
to get down.  Lessons learned or unit 
histories, for the veteran's unit in 
Vietnam, Company B of the 459th Signal 
Battalion, might be helpful. 

7.  The RO should contact the veteran's 
former employers to determine the 
reason(s) for the termination of his 
employment and whether any concessions 
were made during his employment to 
accommodate any disabilities.  The 
following must be contacted: Clayton 
Environmental, 11675 S.W. 66th Avenue, 
Portland, OR, 97223, where the veteran 
reports having been employed as a project 
manager and industrial hygienist from 
1992 to 1994 (when the company may have 
been known as Hazcon, Incorporated); and 
Southwest Marine, possible address 2205 
E. Belt Street, San Diego, CA 92113 
(formerly known as Northwest Marine), 
where the veteran has reported having 
worked as a shipwright foreman and 
asbestos superintendent from 1989 to 
1992.  

8.  The veteran should be asked whether 
he received unemployment compensation in 
1995 when, according to his report, he 
sought employment through the Oregon 
State Employment Commission.  He should 
also be asked to identify any employers 
to whom he was referred by the commission 
and the outcome of any employment 
applications he submitted, with copies of 
any relevant correspondence to be 
submitted.  The RO should try to obtain 
any information on file at the Oregon 
State Employment Commission relevant to 
the veteran.  

9.  The veteran should be afforded a 
comprehensive VA gastrointestinal 
examination, by a specialist in 
gastroenterology, to determine the status 
of his irritable bowel disease.  His 
claims folder and a separate copy of this 
remand must be made available to the 
examiner, the receipt of which should be 
acknowledged in the examination report.  
Any indicated studies should be 
performed.  The veteran's history, 
current complaints, and examination 
findings must be reported in detail by 
the examiner.  If the examiner finds any 
gastrointestinal pathology other than 
irritable bowel syndrome, the examiner 
should specifically state what it is and 
whether it is related to the irritable 
bowel disease.  

The examiner also should be asked to (a) 
express an opinion as whether medication 
would likely be of help in controlling 
the veteran's irritable bowel syndrome 
and whether the use of any such 
medication is medically contraindicated 
and, if so, why; (b) discuss whether the 
veteran's complaints are consistent with 
the objective findings.  The examiner 
should read this entire remand before 
expressing any opinions and must consider 
all relevant evidence in the claims file, 
including prior examination reports.  The 
examiner should not base his or her 
conclusions on the veteran's subjective 
complaints/history alone.  In any event, 
the examiner should address the 
following: With consideration of only the 
veteran's service-connected 
gastrointestinal disability and without 
consideration of his age or his 
nonservice-connected disabilities, is he 
capable of engaging in some type of 
substantially gainful employment, for 
example, some type of unskilled, semi-
skilled, or skilled work in view of his 
college education in business 
administration (although he did not 
receive a bachelor's degree) and his 
employment history as related, in part, 
in his resume submitted with his October 
1996 application for a total rating based 
on individual unemployability.  The 
examiner's conclusions should be 
supported by reference to medical 
findings in addition to the veteran's own 
assessment of his ability, or lack 
thereof, to work.  The rationale for all 
conclusions should be provided.

10.  The RO should then review the 
examination report.  If it is not 
responsive to the Board's instructions, 
it should be returned to the examiner as 
inadequate.

11.  The RO should then review the case 
to ensure that the requested development 
has been completed in accordance with the 
Board's requirements.  If it has not, any 
necessary corrective action must be 
taken.  After the development requested 
has been completed to the extent 
possible, the RO should review the case, 
determining whether additional 
development is necessary, including any 
additional examinations.  Any such 
additional development should be 
undertaken.  Thereafter, the RO should 
readjudicate the issues on appeal and 
adjudicate any inextricably intertwined 
issues.  The RO must specifically 
consider whether an increased rating is 
warranted for irritable bowel syndrome on 
an extraschedular basis.  A supplemental 
statement of the case should be prepared 
in respect to any issue that remains 
denied or for which a notice of 
disagreement has been received.  The 
veteran should be advised of the need to 
initiate an appeal on any new issues.  
After the appropriate time for response, 
the case should then be returned to the 
Board.

The veteran is hereby notified that it is his responsibility 
to report for the above requested examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim. 38 C.F.R. 
§ 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



